EXHIBIT 10.4

 

AMENDMENT

 

TO THE

 

2000 STOCK INCENTIVE PLAN

 

OF PAN PACIFIC RETAIL PROPERTIES, INC.

 

Pursuant to the authority reserved to the Board of Directors (the “Board”) of
Pan Pacific Retail Properties, Inc., a corporation organized under the laws of
State of Maryland (the “Company”), under Section 11.2 of the 2000 Stock
Incentive Plan of Pan Pacific Retail Properties, Inc. (the “Plan”), the Board
hereby amends the Plan as follows.

 

Section 11.2 of the Plan is hereby amended in its entirety to read as follows:

 

“11.2 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 11.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator. However, without approval of the Company’s stockholders given
within twelve months before or after the action by the Administrator, no action
of the Administrator may, except as provided in Section 11.3, increase the
limits imposed in Section 2.1 on the maximum number of shares which may be
issued under the Plan. No amendment, suspension or termination of the Plan
shall, without the consent of the Holder alter or impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the first to occur of the
following events:

 

(a) The expiration of ten years from the date the Plan is adopted by the Board;
or

 

(b) The expiration of ten years from the date the Plan is approved by the
Company’s stockholders under Section 11.4.”

 

* * * * * * * * * *

 

I hereby certify that the foregoing Amendment to the Plan was duly adopted by
the Board of Directors of Pan Pacific Retail Properties, Inc., effective as of
March 12, 2004.

 

Executed on this 12th day of March, 2004.

 

/s/ Joseph B. Tyson

--------------------------------------------------------------------------------

Joseph B. Tyson, Executive Vice President,

Chief Financial Officer and Secretary